Citation Nr: 1706469	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-41 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to increases in the (10 percent prior to August 27, 2014 and 20 percent from that date) ratings assigned for intervertebral disc disease with lumbosacral strain (lumbar spine disability).

2.  Entitlement to extension of a temporary total convalescence rating for lumbar spine disability (under 38 C.F.R. § 4.30) beyond December 31, 2007.

3.  Entitlement to increases in the (0 percent prior to August 27, 2014 and 10 percent from that date) ratings assigned for postoperative right tibia tubercle with scar (right knee disability).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Ellen Matthews, Esquire
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to September 1979 and from September 1981 to September 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Jackson, Mississippi RO.  In April 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In January 2014, the Board remanded the matters for additional development.  An interim [June 2016] rating decision granted a 20 percent rating for the Veteran's lumbar spine disability and a 10 percent rating for the right knee disability, each effective August 27, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon close review of the expanded record, the Board finds that further development of the evidence is required to comply with VA's duty to assist the Veteran.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

In the previous [January 2014] remand, the Board noted that updated treatment records (to include any pertaining to convalescence following August 2007 lumbar spine surgery) are pertinent evidence that must be secured.  The AOJ was instructed to ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his lumbar spine and right knee disabilities during the pendency of the instant claims, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  [Although such records were not explicitly sought in the prior remand, they are records of treatment during the evaluation period, and therefore encompassed in the previous remand instructions for development.]  Although the Veteran submitted some records of his treatment by Dr. McGuir and University Orthopaedic Associates, a close review of the record found that complete records pertaining to the lumbar surgery, convalescence, and follow-up treatment are not associated with his record (and there is no evidence that they were sought).  If available, they are pertinent evidence, and must be sought.  

Additionally, a new precedential opinion that directly impacts on this case has been issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The August 2014 VA examination reports do not comply with Correia.  Accordingly, another examination to address the Correia deficiencies is necessary.  

Furthermore, the matter of entitlement to a TDIU rating is inextricably intertwined with the increased rating claims on appeal, and consideration of that matter must be deferred pending resolution of the increased rating claims.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of private evaluation and/or treatment he has received for his lumbar spine disability, specifically pertaining to his August 2007 lumbar spine surgery, convalescence following the surgery, and follow-up treatment, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  He must assist in this matter by identifying all providers and submitting authorizations for VA to secure records from any private providers.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the severity of service connected lumbar spine and right knee disabilities.  

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b)  Regarding both the lumbar spine and right knee disabilities, the examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so. 

The examiner must include rationale with all opinions.

3.  Thereafter, the AOJ should review the record and readjudicate the claims on appeal (including for a TDIU rating, in light of the determinations on the increased rating claims and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

